UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6347



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CHARLES EDWARD COFFEY,

                                            Defendant - Appellant.



                             No. 01-6796



CHARLES EDWARD COFFEY,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-192-V, CA-00-170-1-V, CA-00-170)


Submitted:   July 12, 2001                 Decided:   July 19, 2001
Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Coffey, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Charles Edward Coffey seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).    In the first order appealed, the district court

denied Coffey’s motion to amend his action to add a claim based

upon the Supreme Court’s opinion in Apprendi v. New Jersey, 530

U.S. 466 (2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we dis-

miss the appeal of this order substantially on the reasoning of the

district court.*   See United States v. Coffey, Nos. CR-98-192-V;

CA-00-170-1-V (W.D.N.C. filed Jan. 30, 2001; entered Feb. 2, 2001).

In the second order, Coffey appeals from the district court’s final

order denying him relief under § 2255.    We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court.     See Coffey v. United States,

Nos. CR-98-192-V; CA-00-170 (W.D.N.C. filed Apr. 19, 2001; entered

May 8, 2001).




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that the new rule announced in Apprendi v. New
Jersey, 530 U.S. 466 (2000), is not retroactively applicable to
cases on collateral review.    Accordingly, Appellant’s Apprendi
claim is not cognizable.


                                3
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                4